


Exhibit 10.19


BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT
Award Date: ______________, 2014


I.
The Award and the Plan. As of the Award Date set forth above (the "Award Date"),
Best Buy Co., Inc. (“Best Buy”) grants to you the award stated in the award
notification (the “Award Notification”) accompanying this Award Agreement (the
“Award”). The Award consists of one or more of the following: (a) an option to
purchase a number of Shares of Best Buy common stock (“Shares”) set forth in
such Award Notification (the “Option”) at the price per Share set forth in such
Award Notification; (b) the number of time-based restricted Shares (the
“Time-Based Restricted Shares”) set forth in such Award Notification, and (c) a
commitment to issue you a number of performance-based restricted Shares (the
“Performance-Based Restricted Shares”) set forth in such Award Notification upon
achievement of the Performance Criteria (as defined in the Appendix), all on the
terms and conditions contained in this Long-Term Incentive Program Award
Agreement (this “Agreement”) and the Best Buy Co., Inc. 2004 Omnibus Stock and
Incentive Plan, as amended (the “Plan”). Capitalized terms not defined in the
body of this Agreement are defined in the attached Addendum or in the Plan.
Except as otherwise stated, all references to “Sections” or "Articles" refer to
Sections or Articles of this Agreement.



II.
Terms of Option Grant. This Article II applies to you only if your Award
Notification includes the grant of an Option.



2.1
Duration, Vesting and Exercisability of Option. The Option expires on the last
day of the 10-year period beginning on the Award Date (the “Expiration Date”).
The Option vests and becomes exercisable in accordance with the vesting schedule
stated in the Award Notification. To the extent then not fully vested, the
entire Option will vest earlier and become exercisable upon your termination of
employment due to Disability or death or if, within 12 months following a Change
of Control, your employment is terminated without Cause or you terminate your
employment for Good Reason, but only if your employment terminates in any such
case at a time when no member of the Company Group is entitled to terminate your
employment for Cause. The Option may only be exercised by you during your
lifetime, and may not be assigned or transferred other than by will or the laws
of descent and distribution.



2.2
Exercise and Tax Withholding. The Option may be exercised in whole or in part by
written notice to Best Buy (through the Plan administrator or other means as
shall be specified by Best Buy from time-to-time) stating the number of Shares
to be purchased under the Option and the method of payment. The notice must be
accompanied by payment in full of the exercise price for all Shares designated
in the notice. Payment of the exercise price may be made by cash, check,
delivery of previously owned Shares having a Fair Market Value on the date of
exercise that is equal to the exercise price, or withholding of Shares that
would otherwise be issued upon such exercise having a Fair Market Value on the
date of exercise that is equal to the exercise price, or a combination thereof.
The Option is a Non-Qualified Stock Option that is not eligible for treatment as
a qualified or incentive stock option for federal income tax purposes. You are
liable for any federal and state income or other taxes applicable upon the grant
or exercise of the Option or any disposition of the underlying Shares; and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Prior to exercising the Option, you will pay or
make adequate arrangements satisfactory to Best Buy to satisfy all applicable
taxes.  In this regard, you authorize Best Buy, or its respective agents, at
their discretion, to satisfy the obligations with regard to all taxes by one or
a combination of the following: (i) withholding from your wages or other cash
compensation paid to you by Best Buy; or (ii) withholding from proceeds of the
sale of Shares acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by Best Buy (on your behalf pursuant
to this authorization); or (iii) withholding in Shares to be issued upon
exercise of the Option. You have no rights in the Shares subject to the Option
until such Shares are received by you upon exercise of the Option.



2.3
Limited Exercise Rights after Qualified Retirement, Disability, Death or other
Termination of Employment. Your employment with the Company Group may be
terminated by your employer at any time for any reason (with or without advance
notice). Subject to the forfeiture provisions of Article IV and the exceptions
in paragraph (d) of this Section 2.3:



(a)
If your employment with the Company Group is terminated by your employer without
Cause, or if you resign or otherwise voluntarily terminate your employment with
the Company Group, you will have 60





--------------------------------------------------------------------------------




days after the date of your termination to exercise the Option, to the extent
the Option had become vested as of your termination date.


(b)
Upon your Qualified Retirement, the Option will continue to vest and you will
have three years from the later of the date of your Qualified Retirement and the
last vesting date to exercise the Option (subject to the Expiration Date). If
you do not exercise the Option during that time period, any unexercised portion
of the Option will be forfeited



(c)
If you die while employed by the Company Group, the representative of your
estate or your heirs will have one year after the date of your death to exercise
the Option (subject to the Expiration Date). If your employment is terminated
due to your Disability, you will have one year after the date of such
termination to exercise the Option (subject to the Expiration Date).



(d)
In no case, however, may the Option be exercised after the Expiration Date. The
Option may not be exercised following termination of your employment with the
Company Group for Cause, or if your employment terminated for any reason at a
time when any member of the Company Group was entitled to terminate your
employment for Cause.



(e)
If the entity within the Company Group that employees you is a subsidiary of
Best Buy (the “Employing Entity”), any transaction in which securities
representing more than 50% of the voting power of the Employing Entity becoming
Beneficially Owned by any Person or Persons other than Best Buy or one of its
subsidiaries, whether via a transfer of such securities to such Person or
Persons or via merger, consolidation or otherwise, will constitute a termination
of your employment.



III.
Terms of Time-Based and Performance-Based Restricted Share Grants. This Article
III applies to you only if your Award Notification includes a grant of
Time-Based and/or Performance-Based Restricted Shares. If your Award
Notification includes a grant of Performance-Based Restricted Shares, please see
the Appendix for additional terms and conditions applicable only to your
Performance-Based Restricted Shares.



3.1
Time-Based Restricted Shares. Until your Time-Based Restricted Shares vest, you
may not sell, assign, pledge or otherwise transfer such Shares (or any interest
in or right to such Shares), other than by will or the laws of descent and
distribution, and any such attempted transfer will be void (the "Restrictions").
The Time-Based Restricted Shares vest, and the Restrictions will lapse, in
accordance with the vesting schedule stated in the Award Notification.



3.2
Performance-Based Restricted Shares. Upon expiration of the Performance Period,
the Compensation and Human Resources Committee (the “Committee”) will determine
in its sole discretion whether the Performance Criteria have been met. To the
extent any Performance-Based Restricted Shares have been earned, they will be
delivered to you within 30 days after the Committee makes such determination.
The foregoing provisions of this Section 3.2 notwithstanding, upon the
occurrence of a Change of Control, the Committee will determine whether and to
what extent the Performance Criteria have been attained through the date of such
Change of Control, and you will be deemed to have earned the greater of (i) such
number of Performance-Based Restricted Shares as would have been earned based on
the attainment of Target performance under the Performance Criteria or (ii) such
number of Performance-Based Restricted Shares as would be earned based on the
actual Performance Criteria attained as so determined by the Committee. You may
not sell, assign, pledge or otherwise transfer any rights to Performance-Based
Restricted Shares prior to their issuance other than by will or the laws of
descent and distribution.



3.3
Effect of Qualified Retirement, Disability, Death or other Termination of
Employment on Time-Based Restricted Shares. Your employment with the Company
Group may be terminated by your employer at any time for any reason (with or
without advance notice).



(a)
Except as provided in (b) below, if your employment with the Company Group is
terminated before the Restrictions have lapsed, for any reason, you will forfeit
all unvested Time-Based Restricted Shares.



(b)
Upon your Qualified Retirement, your Time-Based Restricted Shares will continue
to vest according to the vesting schedule described in the Award Notification.
If your employment with the Company Group is terminated by reason of your death,
or Disability, the Restrictions will lapse with respect to your Time-Based
Restricted Shares upon the date of such termination of employment.





--------------------------------------------------------------------------------






(c)
If the entity within the Company Group that employees you is a subsidiary of
Best Buy (the “Employing Entity”), any transaction in which securities
representing more than 50% of the voting power of the Employing Entity becoming
Beneficially Owned by any Person or Persons other than Best Buy or one of its
subsidiaries, whether via a transfer of such securities to such Person or
Persons or via merger, consolidation or otherwise, will constitute a termination
of your employment.



3.4
Effect of Qualified Retirement, Disability, Death or other Termination of
Employment on Performance-Based Restricted Shares. Your employment with the
Company Group may be terminated by your employer at any time for any reason
(with or without advance notice).



(a)
Except as provided in (b) below, if your employment with the Company Group is
terminated before the end of the Performance Period, for any reason, your rights
to all unearned Performance-Based Restricted Shares will be forfeit.



(b)
Specific Circumstances:



(i)
Qualified Retirement: In the event of your Qualified Retirement, to the extent
the Performance Criteria are met at the end of the Performance Period, you will
be entitled to a pro-rated amount of Performance-Based Restricted Shares, based
on the date of your Qualified Retirement. The pro-rated portion will equal a
fraction of such earned Performance-Based Restricted Shares, the numerator of
which is the number of days during the Performance Period you were employed
through the date of termination and the denominator of which is 1,095. The
Performance-Based Restricted Shares will be delivered to you within 30 days
after approval of the performance results.



(ii)
Death or Disability: If your employment with the Company Group is terminated by
reason of your death or Disability, to the extent the Performance Criteria are
met as of such date, you will be entitled to a pro-rated amount of
Performance-Based Restricted Shares. The pro-rated portion will equal a fraction
of such earned Performance-Based Restricted Shares, the numerator of which is
the number of days during the Performance Period you were employed through the
date of termination of employment and the denominator of which is 1,095. The
Performance-Based Restricted Shares will be delivered to you within 30 days
after approval of the performance results.



(iii)
Involuntary Termination Not for Cause or Voluntary Termination for Good Reason:
If your employment is involuntarily terminated by the Company Group without
Cause or you voluntarily terminate your employment for Good Reason prior to the
end of the Performance Period, to the extent the Performance Criteria are met at
the end of the Performance Period, you will be entitled to a pro-rated amount of
Performance-Based Restricted Shares, based on the date of your termination. The
pro-rated portion will equal a fraction of such earned Performance-Based
Restricted Shares, the numerator of which is the number of days during the
Performance Period you were employed through the date of termination and the
denominator of which is 1,095. The Performance-Based Restricted Shares will be
delivered to you within 30 days after approval of the performance results.

        
(c)
If your employment with the Company Group is terminated for any reason before
the end of the Performance Period at a time when any member of the Company Group
is entitled to terminate your employment for Cause, you will forfeit all rights
to any Performance-Based Restricted Shares.



3.5
Limitation of Rights Regarding Shares. Upon issuance of any Time-Based
Restricted Shares, you will have all of the rights of a shareholder with respect
to such Shares except that you will not have the right to vote any unvested
Time-Based Restricted Shares, and you will not have any right to any dividends
paid on any unvested Time-Based Restricted Shares. You will not have any rights
in any Performance Based Restricted Shares prior to their issuance.



3.6
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the lapse of the Restrictions on any Time-Based Restricted
Shares, and your subsequent disposition of any Time-Based Restricted Shares that
have become vested; and you acknowledge that you should consult with your own
tax advisor regarding the applicable tax consequences. Upon (a) the lapse of
Restrictions on any Time-Based Restricted Shares or (b) the issuance of any
earned Performance-Based Restricted Shares, except as otherwise agreed, Best Buy
will withhold from such Shares a number of Shares having a Fair Market Value
equal to the





--------------------------------------------------------------------------------




amount of all applicable taxes required by Best Buy to be withheld upon the
lapse of the Restrictions on such Shares.


IV.
Restrictive Covenants and Remedies. By accepting this Award, you agree to the
restrictions and agreements contained in this Article (the “Restrictive
Covenants”); and you agree that the Restrictive Covenants and the remedies
described in this Article are reasonable and necessary to protect the legitimate
interests of the Company Group. Sections 4.2 and 4.3 apply to you only if you
are an Officer. Further, if you are an attorney, this Agreement applies to you
only to the extent its provisions are not inconsistent with the rules of
professional conduct applicable to you (for example, Minnesota Rule of
Professional Conduct 5.6).



4.1
Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your employment
with the Company Group and thereafter, to maintain the confidentiality of the
Company Group’s Confidential Information and to use such Confidential
Information for the exclusive benefit of the Company Group.



4.2
Competitive Activity. During your employment with the Company Group and for one
year following the later of (i) termination of your employment for any reason
whatsoever or (ii) the last scheduled award vesting date, you shall not engage
in any Competitive Activity. Because the Company Group’s business competes on a
global basis, your obligations hereunder shall apply anywhere in the world. In
the event that any portion of this Section 4.2 regarding “Competitive Activity”
shall be determined by any court of competent jurisdiction to be unenforceable
because it is unreasonably restrictive in any respect, it shall be interpreted
to extend over the maximum period of time for which it reasonably may be
enforced and to the maximum extent for which it reasonably may be enforced in
all other respects, and enforced as so interpreted, all as determined by such
court in such action. You acknowledge the uncertainty of the law in this respect
and expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.



4.3
Non-Solicitation. During your employment and for one year following the later of
(i) termination of your employment for any reason whatsoever or (ii) the last
scheduled award vesting date, you shall not:



(a)
induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;

(b)
induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third person, firm, or corporation;

(c)
employ, or otherwise pay for services rendered by, any employee of Company Group
in any business enterprise with which you may be associated, connected or
affiliated;

(d)
induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of Company Group to cease doing business with Company Group,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and
Company Group; or

(e)
assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.



4.4
Recovery. In consideration of the terms of the Award, you agree that, if you (a)
violate any provision of the Restrictive Covenants, (b) you engage in conduct
materially adverse to the interests of the Company, including any material
violations of any Company policy, (c) you engage in intentional misconduct that
caused or contributed to the restatement of any financial statements of the
Company, (d) you materially violate the terms of any agreement to which you and
a member of the Company Group is a party or (e) you engage in a criminal act,
fraud, or violation of any securities laws, then, notwithstanding any other
provision of this Agreement, (x) any unexercised portion of any Option, any
unvested Time-Based Restricted Shares, and all rights to Performance-Based
Restricted Shares shall be cancelled and forfeited and any rights thereto shall
become null and void; and (y) you hereby agree that you shall immediately return
to the Company any Shares issued to you upon exercise of any Option, and any
other Shares issued to you by Best Buy under the Plan, in each case still under
your control and you shall promptly reimburse to the Company the Fair Market
Value (as measured on





--------------------------------------------------------------------------------




the exercise date of the Option, the vesting date of Time-Based Restricted
Shares, or the issuance date of any Performance-Based Restricted Shares earned,
as applicable) of any such Shares that are no longer under your control. In
addition, any amounts paid under this Agreement shall be subject to recovery by
Best Buy in accordance with and to the maximum extent required under the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act.


4.5
Committee Discretion. You may be released from your Restrictive Covenant under
this Article IV only if, and to the extent that, the Committee (or its duly
appointed agent) determines in its sole discretion that such action is in the
best interests of the Company Group.



4.6
Right of Set-Off. By accepting this Agreement, you consent to a deduction from
any amounts any member of the Company Group owes you from time to time
(including amounts owed to you as wages or other compensation, fringe benefits
or vacation pay, as well as any other amounts owed to you by any member of the
Company Group), to the extent of the amounts you owe any member of the Company
Group under this Section 4.6. Whether or not the Company Group elects to make
any set-off in whole or in part, if the Company Group does not recover by means
of set-off the full amount you owe, calculated as set forth above, you agree to
immediately pay the unpaid balance to Best Buy.



4.7
Partial Invalidity. If any portion of this Article IV is determined by any court
of competent jurisdiction to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such court in
such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.



4.8
Remedy for Breach. You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to the Company Group that would be
difficult or impossible to measure, and that damages or other legal remedies
available to the Company Group for any such injury would, therefore, be an
inadequate remedy for any such breach. Accordingly, you agree that if you breach
any Restrictive Covenant, the Company Group shall be entitled, in addition to
and without limitation upon all other remedies the Company Group may have under
this Agreement, at law or otherwise, to obtain injunctive or other appropriate
equitable relief, without bond or other security, to restrain any such breach.
Such equitable relief in any court shall be available to the Company Group in
lieu of, or prior to or pending determination in any arbitration proceeding. You
further agree that the duration of the Restrictive Covenant shall be extended by
the same amount of time that you are in breach of any Restrictive Covenant.



V.
General Terms and Conditions.



5.1
Employment and Terms of Plan. This Agreement does not guarantee your continued
employment nor alter the right of any member of the Company Group to terminate
your employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan will govern. By your
acceptance of this Award, you acknowledge receipt of a copy of the Prospectus
for the Plan and your agreement to the terms and conditions of the Plan and this
Agreement.



5.2
Governing Law, Jurisdiction and Venue. This Agreement is governed by the laws of
the State of Minnesota, without regard to the conflict of law provisions. You
and Best Buy agree that the state and federal courts located in the State of
Minnesota shall have personal jurisdiction over the parties to this Agreement,
and that the sole venues to adjudicate any dispute arising under this Agreement
shall be the District Courts of Hennepin County, State of Minnesota and the
United States District Court for the District of Minnesota; and each party
waives any argument that any other forum would be more convenient or proper.



5.3
Costs of Enforcement. In addition to any other remedy to which any member of the
Company Group is entitled under this Agreement, you agree that the Company Group
shall be entitled to recover from you any costs or disbursements reasonably
incurred by the Company Group to enforce any provision of this Agreement, or to
otherwise defend itself from any claim brought by you or any of your
beneficiaries against any member of the Company Group under any provision of
this Agreement.







--------------------------------------------------------------------------------




5.4
Entire Agreement. This Agreement, together with the Plan, constitute the entire
agreement relating to the subject matter hereof and supersede all previous and
contemporaneous communications, agreements and understandings between you, on
the one hand, and the Company or any of its affiliates, on the other hand.











--------------------------------------------------------------------------------




ADDENDUM TO
BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT
Award Date: ________________, 2014


Capitalized terms not defined in the body of this Agreement are defined in the
Plan or, if not defined therein, will have the following meanings:


“Affiliate” is generally defined in the Plan, but will mean, solely for purposes
of the definitions of "Change of Control" and "Person" in this Addendum, a
company controlled directly or indirectly by Best Buy, where "control" will mean
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party.


"Beneficial Owner" will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.


“Cause” for termination of your employment with the Company Group shall, solely
for purposes of this Agreement, is deemed to exist if you:


(I)
are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(a) a felony, (b) any crime involving moral turpitude, dishonesty, breach of
trust or unethical business conduct, or (c) any crime involving the business of
the Company Group;



(II)
in the performance of your duties for the Company Group or otherwise to the
detriment of the Company Group, engage in: (a) dishonesty that is harmful to the
Company Group, monetarily or otherwise, (b) willful or gross misconduct, (c)
willful or gross neglect, (d) fraud, (e) misappropriation, (f) embezzlement, or
(g) theft;



(III)
disobey the directions of the Board acting within the scope of its authority;



(IV)
fail to comply with the policies or practices of the Company Group;



(V)
fail to devote substantially all of your business time and effort to the Company
Group;



(VI)
are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other person;



(VII)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its behalf, to have engaged in a
pattern of poor performance;



(VIII)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its behalf, to have willfully engaged
in conduct that is harmful to the Company Group, monetarily or otherwise;



(IX)
breach any provision of this Agreement (including but not limited to Section
4.1, concerning Confidential Information) or any other agreement between you and
any member of the Company Group; or



(X)
engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.



All determinations and other decisions relating to Cause (as defined above) for
termination of your employment shall be within the sole discretion of the Board
or any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you. In the event that there exists
Cause (as defined above) for termination of your employment, the member of the
Company Group that employs you may terminate your employment and this Agreement
immediately, upon written notification of such termination for Cause, given to
you by the Board or any individual or individuals the Board authorizes to act on
its behalf. The use of this definition solely for purposes of this Agreement
does not change your at will employment status.






--------------------------------------------------------------------------------




A "Change of Control" will be deemed to have occurred solely for purposes of
this Agreement, if the conditions set forth in any one of the following
paragraphs are satisfied after the Award Date:


(I)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities Beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or



(II)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or



(III)
there is consummated a merger or consolidation of Best Buy with any other
company, other than (a) a merger or consolidation which would result in the
voting securities of Best Buy outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any Affiliate, at least 50% of the combined
voting power of the voting securities of Best Buy or such surviving entity or
parent thereof outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of Best
Buy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly of securities of Best Buy representing 50% or more
of the combined voting power of Best Buy's then outstanding securities; or



(IV)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy’s assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately before such sale; or



(V)
the Board determines in its sole discretion that a Change of Control of Best Buy
has occurred.



“Competitive Activity” will mean any activities that are competitive with the
business conducted by Best Buy or its subsidiaries at or prior to the date of
the termination of your employment, all as described in Best Buy’s periodic
reports filed pursuant to the Securities Exchange Act of 1934 (e.g., Best Buy’s
Annual Report on Form 10-K) or other comparable publicly disseminated
information. Specifically, while not limited to the following, Competitive
Activity includes engaging in any of the following, directly or indirectly:


(I)
owning or holding, directly or Beneficially, as a shareholder (other than as a
shareholder with less than 1% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder any company or business that derives more
than 25% of its revenue from the Restricted Activities (as defined below), or
any company or business controlling, controlled by or under common control with
any company or business directly engaged in such Restricted Activities or



(II)
engaging or participating as an employee, director, officer, manager, executive,
partner, independent contractor, board member, consultant or technical or
business advisor (or any foreign equivalents of the foregoing) in the Restricted
Activities.



For purposes of this Agreement, the term "Restricted Activities" means the
retail, wholesale or commercial sale of consumer electronic products and/or
services including vendors who offer their products directly to the consumer,
wholesale clubs, home-improvement superstores and web-based alternatives.






--------------------------------------------------------------------------------




“Company Group” will mean, collectively, Best Buy and its Affiliates.


“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group’s industry through no act
or omission by you; provided, however, that the compilation, manipulation or
other exploitation of generally known information may constitute Confidential
Information.


"Disabled" will mean you either (a) have qualified for long term disability
payments under the Company's long term disability plan; or (b) are unable to
perform the essential functions of your position (with or without reasonable
accommodation) with any such Company Group member due to a physical or mental
impairment resulting from your illness, injury, and such inability to perform
continues for at least 6 consecutive months.


“Good Reason” will mean the occurrence of any of the following events (other
than due to your Disability):


(I)
a material adverse change in your title, duties or responsibilities (including
reporting responsibilities);



(II)
without your consent, a material reduction in your base salary, other than
across-the-board reductions affecting similarly-situated employees on a
proportionate basis not to exceed 10% of base salary; or



(III)
being required to work in a location more than 50 miles from your office
location, except for requirements of temporary travel on the Company Group's
business to an extent substantially consistent with your business travel
obligations.



“Good Reason” shall not exist unless and until you provide the Company with
written notice of the acts alleged to constitute Good Reason within ninety (90)
days of the initial occurrence of such event, and the Company fails to cure such
acts within thirty (30) days of receipt of such notice. You must terminate your
employment within sixty (60) days following the expiration of such cure period
for the termination to be on account of Good Reason.


“Officer” will mean a Vice President or above of Best Buy or an Affiliate.


"Person" is generally defined in the Plan, but solely for purposes of the
definition of "Change of Control" in this Addendum, will have the meaning
defined in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended, except that such term will not include (i) Best Buy or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Best
Buy in substantially the same proportions as their ownership of stock of Best
Buy.


"Qualified Retirement" will mean any termination of your employment with the
Company Group that occurs on or after your 60th birthday, at a time when no
member of the Company Group is entitled to discharge you for Cause, so long as
you have served the Company Group continuously for at least the five-year period
immediately preceding that termination.








--------------------------------------------------------------------------------




APPENDIX
PEFORMANCE-BASED RESTRICTED SHARES




Performance Goal; Performance Period; Performance Shares Earned. The number of
performance shares that may be earned under this Award is based on the
attainment of the following performance goal:


The performance of Best Buy common stock total shareholder return, relative to a
peer group comprised of the S&P 500 Index, over the 36-month period commencing
on DATE and ending on DATE (except as set forth in the Agreement to which this
Appendix is attached) (the “Performance Period”). The number of performance
shares that may be earned under this Award are as follows:
Performance Level
Performance Achieved
Number of Shares Earned
Below Threshold
Less than 30th percentile rank relative TSR
0 Shares
At Threshold
30th percentile rank relative TSR
50% of Target Number of Shares
At Target
50th percentile rank relative TSR
100% of Target Number of Shares
At Maximum
70th or greater percentile rank relative TSR
150% of Target Number of Shares
The number of performance shares earned will be interpolated on a linear basis
for performance between Threshold and Target and between Target and Maximum.



2.
Total Shareholder Return” or “TSR”. Total Shareholder Return” or “TSR” means
total shareholder return as applied to Best Buy or each company in the S&P 500
Index. “TSR” will be measured as the common stock price appreciation from a
MONTH YEAR average close price to a MONTH YEAR (3 years later) average close
price, plus dividends and distributions made or declared (assuming for such
purpose that such dividends or distributions are reinvested in Best Buy common
stock or of any such company in the S&P 500 Index) during the Performance
Period, expressed as a percentage return. For purposes of determining common
stock price appreciation as applied to Best Buy hereunder, the applicable stock
price will be the Fair Market Value (as defined in the Plan) of Best Buy common
stock, as applies.



3.
Calculation. For purposes of the Award and this Appendix, the number of
Performance Shares earned will be calculated as follows:



FIRST: For Best Buy and for the companies comprising the S&P 500 Index,
determine the TSR for the Performance Period. For purposes of this calculation,
TSR will be calculated on a compounded annualized basis over the Performance
Period.
SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine Best Buy's
percentile rank based upon its position in the list by dividing Best Buy's
position by the total number of companies (including Best Buy) in the S&P 500
and rounding the quotient to the nearest hundredth. For example, if Best Buy
were ranked 300 on the list out of 500 companies (including Best Buy), its
percentile rank would be 60%.
THIRD: Plot the percentile rank for Best Buy determined in the second step above
into the appropriate band in the left-hand column of the table above and
determine the number of Performance Shares earned as a percent of Target, which
is the figure in the right-hand column of the table (using linear interpolation
between points as provided in the table above) corresponding to that percentile
rank. For example, if Best Buy's percentile rank is 60%, then 125% of the Target
number of Performance Shares would be earned.


4.
Rules. The following rules apply to the computation of the number of Performance
Shares earned:



No Guaranteed Payout: The minimum number of shares which may be earned is zero
and the maximum number of shares which may be earned is 150% of the Target
number of Performance Shares. There is no minimum number of shares or other
consideration that will be paid out, and no shares will be earned if the
percentile rank is less than the 30th percentile or lower in the Performance
Period.
Effect of Changes on S&P 500 Index: The S&P 500 Index shall be such companies as
comprise that index from time to time during the Performance Period.






